Banke, Chief Judge.
This is a direct appeal from a superior court order domesticating a South Carolina support judgment and finding the appellant in contempt of that judgment. Uncertain of the proper procedure to be followed, the appellant also filed an application for discretionary review pursuant to OCGA § 5-6-35 (a) (2), which application was granted by this court on September 4, 1985. This court having previously held that a case of this type is a “contempt” or “other domestic relations” case within the purview of OCGA § 5-6-35 (a) (2) (see Lewis v. Robinson, 176 Ga. App. 374 (336 SE2d 280)), it follows that the present appeal must be dismissed.

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.